RICHARD L. HOLMES, Retired Appellate Judge.
Lawrence Moore sued Ulysses M. Smoot for assault and battery. The ease was tried before a jury. The jury returned a verdict in favor of Moore and assessed his damages at $12,500. A judgment was entered by the trial court for the amount of the verdict.
Smoot appeals. This case is before this court pursuant to Ala.Code 1975, § 12-2-7(6). This court affirms the jury’s verdict and the resulting judgment.
The dispositive issue is whether there is sufficient evidence to support the jury’s verdict. Put another way, has Smoot taken the necessary steps to properly raise the issue of the sufficiency of the evidence?
It is not necessary to the resolution of this appeal to set out in detail the facts surrounding the appeal.
This court has perused the entire record before this court, including the “ease action summary sheet.” This perusal reveals that Smoot did file a motion for a judgment notwithstanding the verdict, wherein he questioned the sufficiency of the evidence. However, our review of the record does not reveal that Smoot made a motion for a directed verdict at any time during the proceedings.
It is well settled that before an appellate court may consider on appeal questions regarding the sufficiency of the evidence to support the jury’s verdict, a motion for a directed verdict must have been made at the close of all the evidence, and a timely post-trial motion for a judgment notwithstanding the verdict must have been subsequently made. Schwertfeger v. Moorehouse, 569 So.2d 322 (Ala.1990).
In view of the above, this case is due to be affirmed.
*592The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.